Citation Nr: 0931627	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) 
(2008).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to 
January 1972.

These matters comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina and a September 2007 rating decision of 
the VARO in St. Petersburg, Florida.  Jurisdiction of these 
matters remains with the RO in Winston-Salem. 

Because the claim for a higher initial rating for PTSD on 
appeal follows the grant of service connection, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Initially, the Board notes that in May 2007 the VA mailed a 
letter to the Veteran notifying him of a VA examination that 
had been scheduled to assess his service-connected PTSD; 
however, the Veteran failed to report.  In this regard, the 
May 2007 notice letter was returned to the RO from the Post 
Office indicating that the time for forwarding had expired; 
hence the Veteran never received notice of the scheduled VA 
examination.  Additionally, in the Veteran's May 2007 notice 
of disagreement, he stated that he never received the notice 
of a VA examination, but would be willing to appear if 
notified.  

In light of the above, to include the fact that the Veteran 
has never been afforded a VA PTSD examination, the Board 
finds that the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist, at a VA medical facility. 
The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the original claim (as such claims will be decided 
on the basis of evidence of record.  See 38 C.F.R. § 3.655 
(2008). Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

With regard to the claim for a TDIU, the Board notes that the 
Veteran's service-connected disabilities include the 
following: PTSD, rated as 50 percent disabling from May 2, 
2006, residual of a second degree burn to the right knee with 
painful scar, rated as 10 percent disabling from January 11, 
1972, residuals of a third degree burn to the right hand 
rated as noncompensable from January 11, 1972, and residuals 
of a second degree burn to the left knee and thigh, rated as 
noncompensable from October 1, 1971.  The RO assigned a 
combined disability evaluation of 60 percent, effective May 
2, 2006, for these service-connected disabilities.   

Based on the above, the initial schedular requirements for a 
TDIU pursuant to 38 C.F.R. § 4.16(a) have not been met. The 
Veteran does not have a single service-connected disability 
rated at the 60 percent level, and the combined rating for 
his service-connected disabilities is 60 percent, which does 
not meet the 70 percent combined rating requirement.  
However, in this case, there remains the question of whether 
a TDIU applies on an extra-schedular basis as the result of 
an exceptional or unusual disability picture consistent with 
38 C.F.R. § 4.16 (b).  For a Veteran to prevail on a claim 
for a total compensation rating based on individual 
unemployability on an extra-schedular basis, it is necessary 
that the record reflect some factor which places the case in 
a different category than other Veterans with equal rating of 
disability.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the  Veteran can find employment.  
This is so because a high disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment. See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Hence, the matter of entitlement to a TDIU on an 
extra-schedular basis requires a remand to the AMC/RO for 
further disposition, to include consideration of submission 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the 
AMC/RO should, through VCAA-compliant notice, give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claims for a higher initial rating 
for PTSD and for a TDIU.  The AMC/RO should also specifically 
request that the Veteran provide authorization to enable VA 
to obtain treatment records from his private psychiatrist, H. 
Jabbour, M.D., from May 2007 to the present.  

The RO's adjudication of the claim for a higher initial 
rating for PTSD should include consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.

Lastly, given the Veteran's contentions that he is not able 
to work because of his service-connected PTSD; on remand, the 
RO should also adjudicate whether this claim for a higher 
initial rating meets the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, these matters are REMANDED for the following 
action:

1.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to each of 
the claims on appeal, to include on an 
extra-schedular basis.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO should specifically request that 
he provide sufficient information and 
authorization to obtain all medical 
records from his private treating 
psychiatrist, H. Jabbour, M.D., from May 
2007 to the present.  If, in the 
alternative, appellant wants to obtain 
and submit these records, he may do so.

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
psychiatric examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file must be provided 
to the psychiatrist designated to examine 
the Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies (to include psychological 
testing, if appropriate) should be 
accomplished and all clinical findings 
reported in detail. 

The psychiatrist should render findings 
with respect to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the Veteran's PTSD.  

The psychiatrist should also comment upon 
the impact of the Veteran's PTSD on his 
employability. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

3.  The Veteran should also be afforded a 
VA general examination(s) by a physician 
or physicians with appropriate expertise 
to determine the impact of the Veteran's 
service-connected disabilities on his  
employability.  The claims files must be 
made available for review by the 
examiner(s), and the examiner(s) should 
note such review in the report.  The 
examiner(s) should identify the 
limitations resulting from each service-
connected disability and provide an 
opinion as to whether the Veteran's 
service-connected disabilities have 
rendered him unable to maintain any form 
of  substantially gainful employment 
consistent with his education and 
industrial background.  In forming the  
opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  Then, consideration of submitting the 
TDIU claim to the Under Secretary for 
Benefits or Director of Compensation and 
Pension Service for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
and 38 C.F.R. § 4.16(b) should be 
undertaken.  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is based on 
the fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b) merely 
requires a determination that a 
particular  Veteran is rendered unable to 
secure or follow a substantially gainful 
occupation by reason of his or her 
service-connected disabilities.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  If the 
claim is submitted, documentation 
including the response should be in the 
claims folder.  If not submitted, reasons 
why not should be spelled out as part of 
action in the next paragraph.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claims for 
an initial rating in excess of 50 percent 
for PTSD and for a TDIU in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim for an 
initial higher rating for PTDS should 
include express consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is appropriate.

6.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
February 2008 statement of the case.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




